After our opinion was filed in this cause, the respondents requested and received permission to file a motion for leave to reargue.
We find therein no new matter which was not considered in our original opinion. Respondents contend that the statement of the court that "after the oral agreement was made, the status of the complainant and his deceased father immediately changed" amounts to a holding that thereupon the relationship of landlord and tenant was at once created. Such conclusion does not follow from any express language contained in our opinion. We intended by the quoted language merely to state that after the agreement the son, who previously was a boarder with his wife in his father's home, became the head of the household and undertook the care and support of his father and other obligations in exclusive reliance upon and for the purpose of carrying out the terms of the mutual agreement. No relationship of landlord and tenant was created thereby.
Respondents further contend that while we recognized the rule that in order to take an oral agreement out of the statute of frauds the part performance relied on must be exclusively referable to the agreement, we nevertheless failed to apply it. This conclusion follows, they argue, because we merely stated that "These acts appear to have been done in reliance upon the oral agreement." (italics *Page 249 
ours) The word "appear" was not there used by us as construed by the respondents. We then clearly had in mind the principle of law relating to the "exclusive referability" rule and by the above-mentioned language we meant that the acts appearing in evidence as set forth in our opinion were not done merely because of a general reliance upon the oral agreement but were performed exclusively with reference thereto.
The motion is denied.